1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 THE TULAROSA COMMUNITY
 8 DITCH, a Corporation,

 9          Plaintiff-Appellee,

10 v.                                                                                    NO. 29,909

11 MICHAEL DAVALOS, JR.,

12          Defendant-Appellant.


13 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
14 James Waylon Counts, District Judge

15 A.J. Olsen
16 Roswell, NM

17 for Appellee

18 Sheehan & Sheehan, P.A.
19 Susan C. Kery
20 Albuquerque, NM

21 for Appellant


22                                 MEMORANDUM OPINION
 1 CASTILLO, Judge.

 2        Defendant Michael Davalos, Jr. appeals the district court’s denial of his motion

 3 to reconsider nunc pro tunc. On August 5, 2010, this Court filed a notice of proposed

 4 summary disposition proposing to dismiss the appeal for lack of a final order. On

 5 August 30, 2010, Defendant filed a memorandum in support of proposed summary

 6 disposition, which requests dismissal of the appeal and remand to the district court for

 7 further proceedings.

 8        Accordingly, for the reasons set forth in our notice of proposed summary

 9 disposition, we dismiss Defendant’s appeal and remand to the district court for further

10 proceedings. Mandate shall issue forthwith.

11        IT IS SO ORDERED.



12                                         ________________________________
13                                         CELIA FOY CASTILLO, Judge

14 WE CONCUR:




15 __________________________________
16 LINDA M. VANZI, Judge



                                              2
1 __________________________________
2 TIMOTHY L. GARCIA, Judge




                                  3